DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 6, “user’s” should apparently read --a user’s--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a circadian rhythm reinforcing portion in claim 1, a photo sensing portion in claim 2, and an illuminance calculating portion in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 13 recites “a patch which is attached to a body of the user,” while claim 14 recites “a sensor which is disposed near the user.”  Both of these are positive recitations of the human body.  Suggested language would be --a patch which is configured to be attached to a body of the user-- and --a sensor which is configured to be disposed near the user--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Reen et al. (U.S. Pub. No. 2018/0339127 A1; hereinafter known as “Van Reen”), in view of Brainard (U.S. Pub. No. 2001/0056293 A1).
Regarding claim 1, Van Reen discloses a circadian rhythm management apparatus (Abstract) comprising: an illuminance measuring portion which measures a bio illuminance value of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), a controller which outputs a control signal which reinforces a user’s circadian rhythm on the basis of the bio illuminance value, and a circadian rhythm reinforcing portion which emits light of a circadian wavelength band toward a user according to the control signal ([0009]-[0011]; [0052]; [0056]-[0059]; [0078]; [0095]; [0102]; [0106]-[0109]; controller and light sources).  Van Reen fails to expressly disclose that the illuminance measuring portion uses a circadian lambda filter which passes the external light along according to a circadian rhythm sensitivity curve and a visual lambda filter which passes the external light along according to a visual sensitivity curve.  However, Van Reen does teach photometers for measuring parameters of external light according to a circadian rhythm sensitivity curve and a visual sensitivity curve ([0098]; circadian light and photopic light).  Brainard discloses a circadian rhythm management apparatus (Abstract) comprising an illuminance measuring portion that uses photometers, wherein photometers can comprise filters that shape the detector sensitivity, and wherein the 
Regarding claim 2, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and further discloses that the illuminance measuring portion comprises a photo sensing portion that senses and converts the external light, which has passed through the circadian lambda filter, into a circadian wavelength signal and senses and converts the external light, which has passed through the visual lambda filter, into a visual wavelength signal (Van Reen: [0070], [0078], [0098]; Brainard: [0032], [0053]).
Regarding claim 3, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the illuminance measuring portion further comprises an illuminance calculating portion which calculates a ratio between the circadian wavelength signal and the visual wavelength signal, calculates a circadian action factor by applying a ratio between the circadian wavelength signal and the visual wavelength signal to a circadian action function which varies according to the visual wavelength signal, and calculates the bio 
Regarding claim 6, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the circadian action function is a function which defines a relation between the circadian action factor and the ratio between the circadian wavelength signal and the visual wavelength signal ([0055]-[0057]; [0070]; [0098]), and wherein the ratio between the circadian wavelength signal and the visual wavelength signal becomes an independent variable and the circadian action factor becomes a dependent variable (e.g., the CAF depends upon the ratio between the two wavelength signals, which are measured signals based upon external light).
Regarding claim 7, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the circadian action function is proportional to the ratio between the circadian wavelength signal and the visual wavelength signal ([0055]-[0057]; [0070]; [0098]).
Regarding claim 8, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the illuminance calculating portion comprises a visual illuminance calculator which calculates a visual illuminance value of the external light on the basis of the visual wavelength signal ([0071]; [0098]).
Regarding claim 10, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the 
Regarding claim 11, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the circadian rhythm reinforcing portion comprises a light source which outputs light of the circadian wavelength band and a light source driving portion which receives the control signal and drives the light source ([0009]-[0011]; [0052]; [0056]-[0059]; [0078]; [0095]; [0102]; [0106]-[0109]).
Regarding claim 12, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and Van Reen further discloses the circadian rhythm management apparatus of claim 1 (see rejection of claim 1) and a server which receives and analyzes at least one of a bio illuminance value, bio data of a user, surrounding environment data of the user and generates a control signal by analyzing the same ([0012]; [0018]; [0049]-[0050]; [0071]-[0073]; [0099]; [0106]-[0107]).
Regarding claim 13, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and Van Reen further discloses a patch which is configured to be attached to a body of the user and measures and outputs the bio data to the server ([0071]).
Regarding claim 14, the combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and Van Reen further discloses a sensor which is configured to be disposed near the user and outputs the surrounding environment data of the user to the server ([0073]).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Reen and Brainard as applied to claim 3 above, and further in view of Oh et al., “Healthy, natural, efficient and tunable lighting: four-package white LEDs for optimizing the circadian effect, color quality, and vision performance,” Light Sci. Appl., 3, e141, 2014 (hereinafter known as “Oh”).  The combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, but fails to disclose that the bio illuminance value is calculated by multiplying the circadian action factor by the visual illuminance value.  Oh discloses a circadian rhythm management apparatus (Abstract) that calculates a bio illuminance value by multiplying a circadian action factor by a visual illuminance value in order to optimize applied light for circadian rhythm (Introduction; Figure of merit for circadian performance, vision performance and color quality).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen and Brainard by multiplying the CAF by the visual illuminance value to calculate the bio illuminance value, as taught by Oh, in order to optimize applied light for circadian rhythm.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Reen and Brainard as applied to claim 12 above, and further in view of Garner et al. (U.S. Pub. No. 2019/0336789 A1; hereinafter known as “Garner”).  The combination of Van Reen and Brainard discloses the invention as claimed, see rejection supra, and further discloses a user terminal that transmits the bio illuminance value to the server and transmits the control signal generated by the server to a controller ([0009]-[0011]; [0049]; [0106]-[0109]).  The combination of Van Reen and Brainard fails to disclose that the user terminal displays at least one of the bio illuminance value and a visual illuminance value.  Garner discloses a circadian rhythm management apparatus (Abstract) that comprises a user terminal that displays a bio illuminance value or a visual illuminance value in order to provide actual illuminance values to the user and allow for comparison to target values ([0036]; [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen and Brainard by displaying at least one of the illuminance values, as taught by Garner, in order to provide actual illuminance values to the user and allow for comparison to target values.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such a circadian .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS B COX/Primary Examiner, Art Unit 3791